In an action instituted to restrain defendants-appellants Plymouth Colony Corporation and Walters from erecting a gasoline service station on certain premises located in the town of Hempstead, and to declare null and void a certain permit, issued by the town board to those appellants, authorizing the erection and maintenance *735of such, station, order denying the motions of defendants-appellants to dismiss the complaint upon the ground that it does not state facts sufficient to constitute a cause of action affirmed, with ten dollars costs and disbursements, with leave to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.